March 9, 2017 BNY MELLON FUNDS TRUST Supplement to Statement of Additional Information dated December 31, 2016 The following information supplements and supersedes any contrary information contained in the section of the Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists the number and types of accounts (including the funds) advised by the primary portfolio managers shown below and assets under management in those accounts as of December 31, 2016: Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed John R. Porter 7 $1.7B 4 $132.7M 8 $362.4M Syed A. Zamil 21 $4.5B 16 $599.0M 48 $6.0B The following table provides information on accounts managed (included within the table above) by the primary portfolio managers shown below that are subject to performance-based advisory fees: Primary Portfolio Manager Type of Account Number of Accounts Total Assets of Accounts John R. Porter Other 1 $45.4M Syed A. Zamil Other 7 $687.7M The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of December 31, 2016: Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned John R. Porter MCMF None SCMF None SMCMF None Syed A. Zamil LCSF None IAF None IEIF None AAF None MFT-SAISTK-0317
